COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Samantha Tianne Erickson v. Lee Robert Erickson

Appellate case number:    01-19-00481-CV

Trial court case number: 2013-10540

Trial court:              308th District Court of Harris County

        Appellant has filed a notice of appeal from the trial court’s June 28, 2019 order modifying
the parent-child relationship. On July 1, 2019, appellant filed an emergency motion requesting that
this Court stay enforcement of the order during her appeal. The Court requests that appellee file a
response to the motion by no later than 12 p.m. (central) on Friday, July 5, 2019.
       It is so ORDERED.

Judge’s signature: ___/s/ Sarah B. Landau___
                                Acting individually

Date: __July 1, 2019_